— Ordered that upon the court’s own motion, its decision and order dated February 10, 1992 [180 AD2d 1012], is recalled and vacated and the following decision and order is substituted therefor:
Appeal by the defendant, as limited by his brief, from (1) a sentence of the County Court, Nassau County (Belli, J.), imposed August 13, 1990, and (2) an amended sentence of the same court, imposed February 19, 1991.
Ordered that the appeal from the sentence imposed August 13, 1990, is dismissed, as that sentence was superseded by the amended sentence imposed February 19, 1991; and it is further,
Ordered that the amended sentence imposed February 19, 1991, is affirmed. No opinion. Mangano, P. J., Bracken, Eiber, O’Brien and Ritter, JJ., concur.